STEPHENSON, J.,
concurring
I concur in the judgment and that part of the opinion which disposes of the first, second and third assignments of errors. I also concur in overruling the fourth assignment of error but not fully in the reasons set forth in the opinion.
I agree that expert testimony is admissible as bearing upon the accuracy of the specific test of the defendant relied upon by the prosecution as was held in Columbus v. Day, supra. I am not persuaded, however, that expert testimony regarding test results of third persons is admissible to raise an inference that an accused's specific test result was inaccurate. In Columbus v. Day, supra at 174, the Franklin County Court of Appeals stated as follows:
"[T]he accuracy of a specific test result is subject to challenge in the sense that an accused may endeavor to show something went wrong with his test and that, as a consequence the result was at variance with what the approved testing process should have produced.
If***
"The most direct method of challenging a specific test result, when evidence is available, is to establish that the approved testing procedure was not followed, or that the equipment used was malfunctioning" (Emphasis added.)
Admitting evidence regarding test results given to third persons too closely resembles a general attack on accuracy of the machina Thus, I decline to join with the majority on this narrow issua